Citation Nr: 1635948	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a skin disorder, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant and his Spouse




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for a skin disorder, to include as a manifestation of an undiagnosed illness is addressed in the Remand portion of the decision below.


FINDING OF FACT

A chronic low back disability is not related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Moreover, certain chronic diseases to include arthritis may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Initially, arthritis is not shown in service or for years thereafter.  Therefore arthritis may not be presumed to be due to service.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records include a May 1989 report of lower back pain.  The Veteran stated that he felt a pull in his back when he was carrying a ruck sack.  An assessment of mechanical back pain was noted.  The Veteran did not note back pain in an August 1991 report of medical history.  

During a May 1995 VA Persian Gulf War examination and a June 1995 VA general physical examination, the Veteran reported an in-service fall and low back pain.  A July 1995 x-ray report noted that the Veteran had no radiographic abnormality of the lumbar spine.

A June 2004 VA treatment report noted the Veteran's complaints of a sore low back, and a January 2005 x-ray examination of the lumbar spine revealed an impression of mild osteoporosis.  

In an August 2006 application for disability benefits from the Social Security Administration, the Veteran noted that he had last worked in maintenance and as a tree trimmer prior to that.  The Veteran described his work as a tree trimmer stating that either he or another crew member would trim a tree by climbing up the tree with spikes on their shoes and dragging the brush to put it through the chipper.  The Veteran reported carrying ropes, chain saws, fuel and other objects various distances depending on the job.  He stated that the heaviest weight he carried was one hundred pounds or more and that he frequently lifted objects that were eighty pounds.  

A May 2007 treatment summary letter from VA physician, S.K., M.D., includes an opinion that it was "more likely than not" that the Veteran's low back pain was caused or aggravated by his military service.  A January 2009 magnetic resonance imaging scan of the lumbar spine revealed multiple mild disc bulgings.  

In March 2014, the Veteran underwent a VA examination of the back.  The examination report noted the Veteran's history of an in service injury to his low back, and that his back has continued to cause him pain ever since.  It also noted a current diagnosis of intervertebral disc syndrome of the lumbar spine with mild sciatica.  The VA examination report's conclusions are deemed inadequate, and therefore not probative.  

At his November 2014 hearing before the Board, the Veteran testified that his back was injured in the military.  The Veteran stated that following service he had worked as a fork lift operator in a warehouse and as a tree trimmer.  The Veteran explained that he injured his back during a six-mile road march and that he saw the medics the next morning.  The Veteran stated that he did not seek further treatment for his back thereafter.  He explained that soon after he got out of service he had an examination in which he was told he was fine and that while he disagreed he did not argue with the assessment. 

The Veteran was afforded a VA examination of the spine in March 2016.  During his examination, the Veteran reported that he injured his back on a night march on a dirt road when he had to carry a buddy's gear and tripped and fell.  The Veteran reported that he saw a medic the next morning and was given Motrin and one day bed rest.  The Veteran denied post-service injuries which may have aggravated his back pain, and had back pain that radiation for the last twenty years.  

Following physical examination, the examiner noted that the Veteran had an acute back problem in service in May 1989, which was caused by the Veteran's service.  The examiner noted that a June 1995 lumbosacral spine x-ray demonstrated no radiographic abnormality of the lumbosacral spine, and that a January 2009 magnetic resonance imaging scan demonstrated mild lumbar disc bulging, which was not caused or aggravated by the Veteran's service.  It was noted that June 2009 and April 2010 findings suggested mild right S1 vertebrae radiculopathy, which was not caused by or related to military service.  

The examiner stated that post-service medical records showing a back disorder was not caused by the Veteran's 1989 service injury.  The examiner stated that the Veteran had mechanical back pain in 1989 and no records followed that showed a chronic back disorder.  The examiner stated that post service, the Veteran started having problems with radicular symptoms, but it was also noted that the Veteran became obese and was working as a tree trimmer, which predisposed him to heavy carrying, lifting, and performing awkward back positions that could strain his back.  

The Veteran is shown to have an in-service back injury and a present back disability.  However, the evidence weighs against a finding that the Veteran's current back disability is related to his service.

While the Board is cognizant of the Veteran's contentions that his low back disability is related to service, he is not shown to have any medical expertise and is not competent to attribute his low back disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Moreover, the competent medical evidence weighs against the Veteran's claim.  While Dr. S.K. is shown to have concluded that the Veteran's low back pain was caused or aggravated by military service, Dr. S.K. provides no rationale for his findings and is not shown to have examined the claims file.  In contrast, the March 2016 VA examiner is shown to have reviewed the claims file in its entirety, as evidenced by multiple references to the Veteran's history and to have performed a complete physical examination on the Veteran.  Moreover, in explaining the Veteran's back disability, the examiner made a medical determination that the Veteran's symptoms may be due to his work as a tree trimmer and his weight, as opposed to his service, and noted that post-service tests did not demonstrate a back disability for years after service, as shown by the absence of findings in the June1995 x-ray report.  As such, the examiner's findings that the Veteran's back disorders are not due to or aggravated by service are more probative and therefore outweigh medical evidence in support of the claim.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The service connection claim must therefore be denied.


ORDER

Service connection for a low back disability is denied.


REMAND

In a March 2016 VA examination report, the VA examiner found that the Veteran's skin disorder was "less likely as not" incurred in or caused by service.  In support of that determination, the examiner explained that the Veteran's service treatment records did not show that a skin disorder began during service.  The examiner additionally noted that the Veteran was a tree trimmer where he is exposed to outdoors or used safety equipment which could aggravate a skin disorder.  The examiner also stated, however, that there were no medical records or objective findings supporting aggravation.  

The examiner failed to recognize the Veteran's statements that he observed a skin rash during service, and on and off thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that a VA medical opinion was inadequate where the examiner failed to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disability).  On remand, the Veteran must be afforded a new VA skin examination and opinion to determine whether his current skin disorder is due to his active duty military service, and the VA examiner must acknowledge and discuss the Veteran's in-service and post-service lay statements regarding the onset of his skin symptoms and continuing symptomatology.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the whether a skin disorder is related to his military service.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, the examiner must separately identify each skin disorder previously or currently diagnosed, to include eczema of the temples and legs, and left thigh abscess/cellulitis.  For each skin disorder previously or currently diagnosed, the examiner must indicate whether it was caused or aggravated by the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


